DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions. 
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
	Response to Amendment
This Action is in response to Applicant’s amendment filed on 09/25/2020.  Claims 1-12, 14-, 21 are still pending in the present application.  This Action is made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
Claims 1-5, 7-12, 14-15 and 17-21 are rejected under 35 U.S.C. 103 as being un-patentable over Ho et al Patent Application No. :( US 2007/0192833 A1) hereinafter referred as Ho, in view of Mooring et al   US Patent Application No. :( US 2010/0172522 A1) hereinafter referred as Mooring
For claim 1, Ho teaches a method comprising: 
determining, using a mobile device (220 figure 2), configured to wirelessly connect to a wireless local area network (WLAN) via a wireless access point of the WLAN, wireless configuration data associated with a wireless local area network (210 figure 2), wherein the wireless configuration data comprises a unique identifier of the (WLAN) (paragraph [0008], lines 9-12) and (paragraph [0024], lines 1-14).
Sending an analog modulation or a digital modulation of the wireless configuration data associated with the WLAN to an audio port of the  wireless device from an audio port of the mobile device (paragraph [0008], lines 5-9), and the access point is configured to connect the WLAN to a wired network (paragraph [0007], lines 1-9).  Ho discloses all the subject matter of the claimed invention with the exemption of the via the mobile device an audio cable; wherein the audio port of the mobile device is electrically connected to the audio port of the wireless device via the audio cable as recited in claim 1.
Mooring from the same or analogous art teaches the mobile device an audio cable (see 117  fig 1 wired connection between wireless devices); wherein the audio port of the mobile device is electrically connected to the audio port of the wireless device via the audio cable (paragraph [0027], lines 1-10). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the mobile device an audio cable; wherein the audio port of the mobile device is electrically connected to the audio port of the wireless device via the audio cable as taught by Mooring into the configuration of an electronic device to access to a wireless local area network of Ho.   
The mobile device an audio cable; wherein the audio port of the mobile device is electrically connected to the audio port of the wireless device via the audio cable can be Mooring into the configuration of an electronic device to access to a wireless local area network of Ho. As disclosed in Mooring, the motivation for the combination would be to use the same wireless communication between devices, using wired connection instated, obtaining a better fidelity in audio communication.
For claim 2, Ho teaches the method, wherein the wireless configuration data further comprises an authentication key for encrypted data transmission between the wireless device and the wireless access point of the WLAN (paragraph [0024], lines 1-5).
For claim 3, Ho teaches the method, wherein the mobile device is configured to wirelessly connect to the WLAN via the wireless access point and wherein determining the wireless configuration data associated with the WLAN comprises determining wireless configuration data used by the mobile device to wirelessly connect to the wireless access point of the WLAN (paragraph [0009], lines 5-15). 
For claim 4, Ho teaches the method, wherein the wireless configuration data associated with the WLAN further comprises an authentication key for encrypted data transmission between the wireless access point and the wireless device (paragraph [0024], lines 1-5), and wherein determining the wireless configuration data associated with the WLAN further comprises: requesting, via an interface of the mobile device, the authentication key associated with the WLAN (paragraph [0024], lines 5-11); and 
receiving, via the interface of the mobile device, data indicating the authentication key associated with the WLAN (paragraph [0024], lines 11-14).18WO 2015/011520 PCT/IB2013/002812
For claim 5, Ho teaches the method, further comprising: determining one or more available WLANs; and providing for display via an interface of the mobile device a list of the one or more available WLANs (paragraph [0024], lines 9-12), and wherein determining the wireless configuration data associated with the WLAN comprises receiving, via the interface of the mobile device, data indicating a selection of the WLAN from among the list of the one or more available WLANs (paragraph [0019], lines 17-23).
For claim 7, Ho teaches the method, wherein determining the one or more available WLANs comprises receiving, from the wireless device via the audio port of the mobile device (paragraph [0024], lines 11-14)18WO 2015/011520 PCT/IB2013/002812, data identifying one or more WLANs that the wireless device is (paragraph [0019], lines 17-23).
For claim 8, Ho teaches the method, wherein determining the wireless configuration data associated with the WLAN comprises: 
requesting, via an interface of the mobile device, the unique identifier of the WLAN (paragraph [0024], lines 5-11); and 
receiving, via the interface of the mobile device, data indicating the unique identifier of the WLAN (paragraph [0024], lines 11-14). 
For claim 9, Ho teaches the method, wherein the unique identifier of the WLAN comprises a service set identifier (SSID) (paragraph [0024], lines 11-14).
For claim 10, Ho teaches the method, further comprising sending the wireless configuration data to the wireless device via the audio port of the mobile device in response to an input provided via an interface of the mobile device (paragraph [0005], lines 8-12).19WO 2015/011520 PCT/IB2013/002812
For claim 11, Ho teaches the method, further comprising receiving, from the wireless device and via the audio port of the mobile device, a configuration status of the wireless device, wherein the configuration status is indicative of whether the wireless device is wirelessly connected to the WLAN (paragraph [0023], lines 1-13).
For claim 12, Ho teaches the method, wherein when the configuration status is indicative that the wireless device is not wirelessly connected to the WLAN, the configuration status comprises an error message, wherein the error message provides an indication of why the wireless device is unable to connect to the WLAN (paragraph [0024], lines 11-14).
For claim 14, Ho teaches a mobile device for configuring a wireless device to access a wireless local area network (WLAN), the mobile device comprising: 
at least one processor (224 figure 2) (paragraph [0018], lines 17-25); and 
a computer-readable medium, configured to store instructions, that when executed by the at least one processor, cause the mobile device to perform functions comprising: 
determining access point wireless configuration data associated with a wireless access point of the WLAN, wherein the access point wireless configuration data comprises a unique identifier of the WLAN (paragraph [0008], lines 9-12) and (paragraph [0024], lines 1-14), and  
and sending the analog modulation or the digital modulation of the access point wireless configuration data to the wireless device from the audio port of the mobile device (paragraph [0008], lines 5-9), 5wherein the access point is configured to connect the WLAN to a wired network (paragraph [0007], lines 1-9).   Ho discloses all the subject matter of the claimed invention with the exemption of the via the mobile device an audio cable; an audio port, the audio port configured to electrically connect to an audio port of the wireless device via an audio cable to carry an analog modulation or a digital modulation of a configuration status to the mobile device as recited in claim 14.
Mooring from the same or analogous art teaches the mobile device an audio cable (see 117 fig 1 wired connection between wireless devices); an audio port, the audio port configured to electrically connect to an audio port of the wireless device via an audio cable to carry an analog modulation or a digital modulation of a configuration status to the mobile device (paragraph [0027], lines 1-10). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the mobile device an audio cable; an audio port, the audio port configured to electrically connect to an audio port of the wireless device via an audio cable to carry an analog modulation or a digital modulation of a configuration status to the mobile device as taught by Mooring into the configuration of an electronic device to access to a wireless local area network of Ho.   
The  mobile device an audio cable; an audio port, the audio port configured to electrically connect to an audio port of the wireless device via an audio cable to carry an analog modulation or a digital modulation of a configuration status to the mobile device can be modify/implemented by combining the mobile device an audio cable; an audio port, the audio port configured to electrically connect to an audio port of the wireless device via an audio cable to carry an analog modulation or a digital modulation of a configuration status to the mobile device with the device. This process is implemented as a hardware solution or as firmware solutions of Mooring into the configuration of an electronic device to access to a wireless local area network of Ho. As disclosed in Mooring, the motivation for the combination would be to use the same wireless communication between devices, using wired connection instated, obtaining a better fidelity in audio communication.
For claim 15, Ho teaches the mobile device: wherein the mobile device is configured to wirelessly connect to the WLAN via a wireless access point of the WLAN, and wherein determining the wireless configuration data associated with the WLAN comprises determining wireless configuration data used by the mobile device to wirelessly connect to the wireless access point of the WLAN (paragraph [0025], lines 1-10). 20WO 2015/011520 PCT/IB2013/002812
Ho teaches the mobile device, wherein determining the wireless configuration data associated with the WLAN comprises:
requesting, via an interface of the mobile device, the unique identifier of the WLAN (paragraph [0024], lines 5-11), and 
receiving, via the interface of the mobile device, data indicating the unique identifier of the WLAN (paragraph [0008], lines 5-9). 
For claim 18, Ho teaches the mobile device, wherein the wireless configuration data further comprises an authentication key for encrypted data transmission between the wireless device and a wireless access point of the WLAN (paragraph [0008], lines 1-12).
For claim 19, Ho teaches a method comprising: 
determining, using a wireless device (220 figure 2), a plurality of WLANs that the wireless device is capable of wirelessly connecting to base on a plurality of wireless access points within a wireless range of the wireless device (paragraph [0008], lines 9-12); 
sending an analog modulation or a digital modulation of data identifying the plurality of WLANs to an audio port of the mobile device from an audio port of the wireless device (paragraph [0008], lines 5-9);
 receiving, from the mobile device via the audio port of the wireless device, wireless configuration data associated with a WLAN of the a plurality of WLANs, wherein the wireless configuration data comprises a unique identifier of the WLAN (paragraph [0024], lines 1-14); and 
the wireless device wirelessly connecting to the WLAN using the wireless configuration data (paragraphs [0010], lines 9-18 and [0025], lines 1-10). Ho discloses all the subject matter of the claimed invention with the exemption of the via the mobile device an audio cable; the audio port of the wireless device is electrically connected to the audio port of the mobile device via the audio cable as recited in claim 19.
Mooring from the same or analogous art teaches the mobile device an audio cable (see 117  fig 1 wired connection between wireless devices); the audio port of the wireless device is electrically connected to the audio port of the mobile device via the audio cable (paragraph [0027], lines 1-10). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the mobile device an audio cable; the audio port of the wireless device is electrically connected to the audio port of the mobile device via the audio cable as taught  Mooring into the configuration of an electronic device to access to a wireless local area network of Ho.   
The mobile device an audio cable; the audio port of the wireless device is electrically connected to the audio port of the mobile device via the audio cable can be modify/implemented by combining the mobile device an audio cable; the audio port of the wireless device is electrically connected to the audio port of the mobile device via the audio cable with the device. This process is implemented as a hardware solution or as firmware solutions of Mooring into the configuration of an electronic device to access to a wireless local area network of Ho. As disclosed in Mooring, the motivation for the combination would be to use the same wireless communication between devices, using wired connection instated, obtaining a better fidelity in audio communication.
For claim 20 Ho teaches the method, wherein the wireless configuration data further comprises an authentication key for encrypted data transmission between the wireless device and a wireless access point of the WLAN (paragraph [0024], lines 1-12).
For claim 21 Ho teaches the method, further comprising providing, using the wireless device, an audible or visual indication of a configuration status of the wireless device, wherein the configuration status is indicative of whether the wireless device is wirelessly connected to the WLAN (paragraph [0023], lines 1-13).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being un-patentable over Ho et al Patent Application No. :( US 2007/0192833 A1) hereinafter referred as Ho in view of Mooring et al   US Patent Application No. :( US 2010/0172522 A1) hereinafter referred as Mooring, in further view of Begorre et al   US Patent Application No. :( US 2009/0064299 A1) hereinafter referred as Begorre.
For claim 6, Ho discloses all the subject matter of the claimed invention with the exemption of the determination of the one or more available WLANs comprises determining, using the mobile device, one or more WLANs that the mobile device is capable of connecting to one or more wireless access points within a wireless range of the mobile device as recited in claim 6.
Begorre from the same or analogous art teaches the determination of the one or more available WLANs comprises determining, using the mobile device, one or more WLANs that the mobile device is capable of connecting to one or more wireless access points within a wireless range of the mobile device (paragraph [0014], lines 1-14). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determination of the one or more available WLANs comprises determining, using the mobile device, one or more WLANs  Begorre into the configuration of an electronic device to access to a WLAN of Ho and Mooring.   
The determination of the one or more available WLANs comprises determining, using the mobile device, one or more WLANs that the mobile device is capable of connecting to one or more wireless access points within a wireless range of the mobile device can be modify/implemented by combining the determination of the one or more available WLANs comprises determining, using the mobile device, one or more WLANs that the mobile device is capable of connecting to one or more wireless access points within a wireless range of the mobile device with the device. This process is implemented as a hardware solution or as firmware solutions of Begorre into the configuration of an electronic device to access to a WLAN of Ho and Mooring. As disclosed in Begorre, the motivation for the combination would be to use the selection of the WLAN when it is in range, selected when is giving a better signal strength allowing a better quality in the communication becoming the method/device more efficient and reliable for a better device communication.
For claim 16, Ho discloses all the subject matter of the claimed invention with the exemption of the determination of the one or more available WLANs, and providing for display via an interface of the mobile device a list of the one or more available WLANs, and wherein determining the wireless configuration data associated with the WLAN comprises receiving, via the interface of the mobile device, data indicating a selection of the WLAN from among the list of the one or more available WLANs as recited in claim 16.
Begorre from the same or analogous art teaches the determination of the one or more available WLANs, and providing for display via an interface of the mobile device a list of the one or more available WLANs, and wherein determining the wireless configuration data associated with the WLAN comprises receiving, via the interface of the mobile device, data indicating a selection of the WLAN from among the list of the one or more available WLAN (paragraph [0044], lines 1-22). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determination of the one or more available WLANs, and providing for display via an interface of the mobile device a list of the one or more available WLANs, and wherein determining the wireless configuration data associated with the WLAN comprises receiving, via the interface of the mobile device, data indicating a selection of the  Begorre into the configuration of an electronic device to access to a WLAN  of Ho and Mooring.   
The determination of the one or more available WLANs, and providing for display via an interface of the mobile device a list of the one or more available WLANs, and wherein determining the wireless configuration data associated with the WLAN comprises receiving, via the interface of the mobile device, data indicating a selection of the WLAN from among the list of the one or more available WLAN can be modify/implemented by combining the determination of the one or more available WLANs, and providing for display via an interface of the mobile device a list of the one or more available WLANs, and wherein determining the wireless configuration data associated with the WLAN comprises receiving, via the interface of the mobile device, data indicating a selection of the WLAN from among the list of the one or more available WLAN with the device. This process is implemented as a hardware solution or as firmware solutions of Begorre into the configuration of an electronic device to access to a WLAN of Ho and Mooring. As disclosed in Begorre, the motivation for the combination would be to use the selection list displayed on the user informing the WLAN when are in range selected when is giving a better signal strength allowing a better quality in the communication becoming the method/device more efficient and reliable for a better device communication.
Response to Arguments
Applicant's arguments filed on 09/25/2020, with respect to claims 1, 14 and 19 have been fully considered but they are not persuasive. 
Applicant asserts that Ho does not teach in claims 1, 14 and 19, "sending the analog modulation or a digital modulation of the wireless  configuration data associated with the WLAN to an audio port of a wireless device from  n audio port of the mobile device ". However, the Examiner respectfully disagrees with such assertion. (See below for further clarification). 
One skilled in the art would recognized  that Analog modulation refers to the process of transferring an analog baseband (low frequency) signal, like an audio or TV signal over a higher frequency signal such as a radio frequency band. The modulation signal might be an  audio signal that  is a representation of sound, typically using either a level of electrical voltage for analog signals, or a series of binary numbers for digital signals. Audio signals have frequencies in the audio frequency range of roughly 20 to 20,000 Hz, which corresponds to the lower and upper limits of human hearing. 
Ho teaches "sending the analog modulation or a digital modulation of the wireless configuration data associated with the WLAN to an audio port of a wireless device from an audio port of the mobile device ". Ho teaches the media port is in a normal mode for media data and in a set-up mode selectively operable. When the media port is electrically connected to the wireless access point device in the set-up mode, the electronic device, through the media port, receives a signal indicating security data generated by the wireless access point device, wherein the security data include an identifier for authentication between the electronic device and the wireless access point device as disclosed on Paragraph [0008].Therefore,  the modulation signal is the audio signal  associated with the WLAN to the media port which is the interface for analog and video signal and digital control in a port of the wireless device.
Applicant asserts that Ho does not teach in claims 1, 14 and 19, " wireless device ". However, the Examiner respectfully disagrees with such assertion. (See below for further clarification). 
In response to the preceding argument examiner respectfully submits that Ho teaches " wireless device ".  Ho teaches the electronic device 220 is a device for processing data and can be configured as a wireless client, such as an audio-video device, a computer system, a personal digital assistant (PDA), a media adapter, or an information appliance, which may include built-in circuitry for WLAN access or is equipped with a WLAN adapter as disclosed on Paragraph [0018].Therefore, the electronic device is considered and equated into the office action as a wireless device 
Applicant asserts that Mooring does not teach in claims 1, 14 and 19, “the audio port of the mobile device is electrically connected to the audio port of the wireless device via the audio cable ". However, the Examiner respectfully disagrees with such assertion. (See below for further clarification).  
In response to the preceding argument examiner respectfully submits that Mooring teaches “the audio port of the mobile device is electrically connected to the audio port of the wireless device via the audio cable ". Mooring teaches the earphone device may be in communication with media player, through wired connection, over which sound data may be transmitted to the earphone as   disclosed on Paragraph [0027]. Therefore, the media player may be any electronic device capable of producing audio sound data that could be a smart mobile phone considered as a wireless .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ho discloses the system and method for configuring an electronic device to access a wireless local area network. The system includes a wireless access point device and an electronic device. Mooring discloses the mobile device connected wirelessly or wired using the audio port with a smart phone. 
The prior art should be considered as a whole. See also MPEP § 2141.02 [R-5] Paragraph VI. Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-l]).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642